Per Curiam.

The respondent was admitted to the Bar on March 15, 1950, at a term of the Appellate Division of the Supreme Court in the Second Department. The petition charges the respondent with professional misconduct upon a .specification that on December 20, 1971 he was convicted in the United States District Court for the Northern District of New York of willfully failing to file an income tax return for the calendar year 1965 in violation of section 7203 of title 26 of the United States Code, upon his plea of guilty, and was sentenced to a one-year term of probation and a fine of $5,000. The Justice of the Supreme Court-to whom the issues herein were referred has submitted his report to this court in which he concluded, in essence, that the charge was sustained. The petitioner now moves to confirm the report.
In our opinion, the charge was fully sustained by the evidence. Accordingly, the petitioner’s motion to confirm the report is granted.
In determining the appropriate disciplinary action to be taken, we have considered the fact that it appears that the respondent was not delinquent in the payment of his taxes during the years encompassed by the indictment but rather had actually overpaid during that period. We recognize that his indictment, conviction and sentencing, with the publicity attendant thereon, have been very traumatic and chastening experiences for ¡him. We have also considered the many years of public service rendered by him and his previously unblemished record.
*83Under all the circumstances, we deem the appropriate sanction to be imposed upon the respondent to be a censure. Accordingly, he is hereby censured for his misconduct.
Gulotta, P. J., Martuscello, Shapiro, Christ and Munder, JJ., concur.